            Case 1:18-cv-01146-DCF Document 56 Filed 01/31/19 Page 1 of 2
                                                                       USDC SDNY
                                                                       DOCUMENT
UNITED STATES DISTRICT COURT                                           ELECTRONICALLY FILED
SOUTHERN DISTRICT OF NEW YORK                                          DOC #: _ _ _ _ __
                                                                       DATE FILED:       q
 ANTONIO VERAS,

                                Plaintiff,
                                                                         18cv01146 (DF)
                -against-
                                                                         ORDER OF
                                                                         DISMISSAL
 102 EAST 103 LLC, et al.,

                                Defendants.


DEBRA FREEMAN, United States Magistrate Judge:

       In this action under the Fair Labor Standards Act and the New York Labor Law, which is

before this Court on the consent of the parties pursuant to 28 U.S.C. § 636(c), the parties, having

reached an agreement in principle to resolve the action, have placed their proposed settlement

agreement before this Court for approval. See Cheeks v. Freeport Pancake House, Inc., 796 F.3d

1999 (2d Cir. 2015) (requiring judicial fairness review of FLSA settlements). The parties have

also submitted a letter to the Court, explaining why they believe the proposed settlement

agreement is fair, reasonable, and adequate. (Dkt. 55.) This Court has reviewed the parties'

submissions in order to determine whether the proposed agreement (Dkt. 55-1) represents a

reasonable compromise of the claims asserted in this action, and, in light of the totality of the

relevant circumstances, including the representations made in the parties' letter, the terms of the

proposed settlement agreement, and this Court's own familiarity with the strengths and

weaknesses of the parties' positions (as became evident during an arms-length settlement

mediation conducted by this Court), it is hereby ORDERED that:

       1.      The Court finds that the terms of the proposed settlement agreement are fair,

reasonable, and adequate, both to redress Plaintiff's claims in this action and to compensate

Plaintiff's counsel for their legal fees, and the agreement is therefore approved.
             Case 1:18-cv-01146-DCF Document 56 Filed 01/31/19 Page 2 of 2



       2.       The Court notes that the parties' proposed settlement agreement recites that

"venue for any dispute between the Parties shall be the United States District Court for the

Southern District of New York ('District Court')," and that "[t]he dismissal with prejudice shall

provide that the District Court shall retain jurisdiction over the Action for the purposes of

enforcing the terms of this Agreement." (D kt. 55-1 (proposed settlement agreement ,i 9).) In

light of this language, and in order to effectuate the evident intent of the parties, this Court will

retain jurisdiction over this matter for the purpose of enforcing the settlement.

       3.       As a result of the Court's approval of the parties' executed settlement agreement,

this action is hereby discontinued with prejudice and without costs or fees to any party. The

Clerk of Court is directed to close this case on the Docket of the Court.

Dated: New York, New York
       January 31, 2019

                                                       SO ORDERED



                                                       DEBRA FREEMAN
                                                       United States Magistrate Judge

Copies to:

All counsel (via ECF)




                                                   2
